Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Allowable Subject Matter
Claims 23, 28-29, 31-32, 35, 37-38, 40-41 and 43-45 are allowed. The following is an Examiner’s statement of reasons for allowance:  
Regarding claim 23, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..
wherein each one of the plurality of types of MO traffic corresponds to one of a plurality of access-class-barring timers;
 …..
determining an access-class-barring timer of the RRC module based on the type of MO traffic for the user application generating the connection request;
…..

Regarding claims 28, 29 and 31, these claims depends on claim 23 and thus are allowed for the same reason stated above for claim 23.
Regarding claim 32, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..
wherein each one of the plurality of types of MO traffic corresponds to one of a plurality of access-class- barring timers; 
…..
determine an access-class-barring timer of the RRC module based on the type of MO traffic for the user application generating the connection request;
…..

Regarding claims 35, 37-38 and 40, these claims depends on claim 32 and thus are allowed for the same reason stated above for claim 32.
Regarding claim 41, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..
wherein each one of the plurality of types of MO traffic corresponds to one of a plurality of access-class-barring timers; 
…..
determining an access-class-barring timer of the RRC module based on the type of MO traffic for the user application generating the connection request;
…..
Regarding claims 43-45, these claims depends on claim 41 and thus are allowed for the same reason stated above for claim 41.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411              

/JUNG H PARK/Primary Examiner, Art Unit 2411